UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------X
KAREEM NELSON,

                 Plaintiff,                                    CASE NO.: 1:18-cv-7074-BMC

                 v.                                            AFFIRMATION IN SUPPORT
                                                               OF REQUEST FOR ENTRY OF
                                                               CERTIFICATE OF DEFAULT
P.L.G. 499, LLC d/b/a PLG COFFEE HOUSE AND
TAVERN, and RITA LEOCAL,

                  Defendants.
---------------------------------------------------X

          Erik M. Bashian hereby declares as follows:

             1. I am a shareholder of Bashian & Papantoniou, P.C. attorneys for the Plaintiff
                 herein, KAREEM NELSON, and as such am fully familiar with the facts and
                 circumstances of the proceedings.
             2. This action was commenced pursuant to Plaintiff’s filed Complaint, arising out of
                 Defendants’ failure to meet proper compliance as set forth in the ADA
                 Accessibility Guidelines 28 C.F.R. Part 36.
             3. As established by the Affidavit of Service filed on December 26, 2018, Defendant
                 P.L.G. 499, LLC d/b/a PLG COFFEE HOUSE AND TAVERN, was served on
                 December 18, 2018 and the time for Defendant to answer or otherwise move with
                 respect to the Complaint, has expired (D.E. 7).
             4. As established by the Affidavit of Service filed on January 8, 2019, Defendant
                 RITA LEOCAL, was served on December 26, 2018 and the time for Defendant to
                 answer or otherwise move with respect to the Complaint, has expired (D.E. 8).
             5. To date, Defendants P.L.G. 499, LLC d/b/a PLG COFFEE HOUSE AND
                 TAVERN, AND RITA LEOCAL, have not answered or otherwise moved with
                 respect to the Complaint, and the time for Defendants P.L.G. 499, LLC d/b/a PLG
                 COFFEE HOUSE AND TAVERN, and RITA LEOCAL to answer or otherwise
                 move have not been extended.




56480v1
             6. The defaulting defendants are parties adverse to Plaintiff and there is therefore no
                 substantive procedural history beyond the filing of the Complaint and Summons.
             7. The only damages sought by Plaintiff are statutory in nature as provided for
                 within NY Exec. Law Section 297(a), attorney’s fees and costs as per 42 U.S.C.
                 Section 12205, 12117, and injunctive relief requiring remediation of ADA issues
                 as set forth within Section 22 a-g of Plaintiff’s Complaint.

          WHEREFORE, Plaintiff, KAREEM NELSON, requests that the Clerk of Court enter a
  Certificate of Default in this matter as to Defendants P.L.G. 499, LLC d/b/a PLG COFFEE
  HOUSE AND TAVERN, and RITA LEOCAL.

          Dated this 21st day of January, 2019.

                                                        Respectfully Submitted,
                                                        Bashian & Papantoniou, P.C.
                                                        Attorneys for Plaintiff
                                                        500 Old Country Road, Suite 302
                                                        Garden City, NY 11530
                                                        PH: (516) 279-1554
                                                        FAX: (516) 213-0339

                                                  By:   /s/ Erik M. Bashian

                                                        ERIK M. BASHIAN, ESQ.
                                                        (EB7326)
                                                        eb@bashpaplaw.com




56480v1
